     Case 3:20-cv-11765-MGM Document 12-8 Filed 10/06/20 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                     )
  MASSACHUSETTS FAIR HOUSING                         )
  CENTER and HOUSING WORKS, INC.,                    )
                                                     )
                  Plaintiffs,                        )
                                                     )
                  V.                                 ) Civil Action No. 1:20-cv-11765
                                                    )
  UNITED STATES DEPARTMENT OF                       )
  HOUSING AND URBAN DEVELOPMENT                     )
  and BEN CARSON, Secretary of the                  )
  Department of Housing and Urban                   )
  Development,                                      )
                                                    )
                 Defendants.                        )
                                                    )


                            PFLÇLARATION OF LISA GUISBOND..
I, Lisa Guisbond, upon my personal knowledge, and in accordance with 28 U.S.C. § 1746(2),
declare as follows:

   1. I am over the age of eighteen. This declaration is made based on my personal knowledge
      and business records kept by Citizens for Public Schools ("CPS").

   2. I serve as the Executive Director of CPS, a grassroots, membership organization that
      provides a unique forum for sharing information on critical policy issues, legislation, and
      education-related litigation. We closely monitor state legislative action, providing
      lawmakers with critical information on how bills and budget proposals may affect
      educational opportunity. Our Mission is to promote, preserve, and protect public schools
      and public education and to oppose any political or social initiative that seeks to infringe
      on or endanger this vital resource.

   3. In my role as Executive Director of CPS, I coordinate and support our Board of
      Directors, CPS members, organizational partners and allies to develop and implement
      campaigns, materials and events to advance our mission and achieve our goals for public
      education.

CPS' Work in Combatting Housing Segregation and Educational Inequality

   4. Since its inception in 1982, CPS has dedicated innumerable hours and resources to
      combatting the effects of government-sanctioned housing discrimination in


                                                1




                                                                  Scanned with CamScanner
      Case 3:20-cv-11765-MGM Document 12-8 Filed 10/06/20 Page 2 of 5




        Massachusetts, which in turn has contributed to racially isolated and segregated schools
        and public-school disericts.

    5. To reduce racial isolation, CPS supported the establishment of Massachusetts' METCO
       program to integrate children from racially imbalanced Boston and Springfield schools
       into nearby, suburban school systems. To this day, CPS continues to support the program
       and to lobby the state legislature to adequately fund METCO.

    6. Through the Massachusetts Coalition for Equitable Education, which was eventually
       merged into CPS, the organization pushed for measures to implement the Massachusetts
       Racial Imbalance Act by promoting voluntary desegregation programs, as well as
       enhanced funding measures to support urban school districts, which have high
       concentrations of English language learners, low-income students, and students with
       special needs.

    7. CPS has long supported the use of race as one of the criteria for school assignments in
       Boston. Historical discriminatory practices, such as redlining and steering, coupled with
       contemporary zoning and social funding programs, have created profound segregation —
       indeed, Boston is one of the most segregated cities in the United States. As a result, the
       use of neighborhood as a criterion in school assignment, without any consideration of
       race, increases ehe segregation of schools to the detriment of all students.

   8. CPS has joined with other education, parent, and civil rights organizations in the Boston
      Coalition for Education Equity, which is seeking an end to the discriminatory use of a
      private school admissions test for the city's three elite "exam" schools. Discriminatory
      admissions criteria result in the concentration of white, wealthy students at Boston Latin
      School, and the over-representation of low-income children of color in non-exam, "open
      admissions" high schools. CPS has been a consistent leader in the effort to roll back high-
      stakes standardized testing (HST) in Massachusetts. These efforts are in part driven by
      evidence that HST facilitates racism and segregation.

The Impact of the Challenged Rule on CPS and its Members

   9. I understand that HUD has issued a final regulation on the disparate impact provisions of
      the Fair Housing Act (the "Final Rule"), and 1 have reviewed the rule.

   10. As an organization with a strong interest in ensuring ongoing access to high-quality
       public schools for all children, regardless of race, national origin, ability, or language
       spoken at home, CPS is deeply concerned about the risk the Final Rule poses to our
       efforts to desegregate schools and school districts across the Commonwealth.

   11. Decades of research, organizing, legislative lobbying, and firsthand experience have
       demonstrated to CPS and its members that housing policy is educational policy —that
       where a student lives is one of the best predictors of the quality of their school and their
       success at that institution.



                                                 2




                                                                   Scanned with CamScanner
         Case 3:20-cv-11765-MGM Document 12-8 Filed 10/06/20 Page 3 of 5




       12. A recent University of Massachusetts at Lowell study found that the number of intensely
           segregated public schools where non-white students are the overwhelming majority is
           rising across the state.' Our three largest cities, Boston, Springfield, and Worcester. have
           12 percent of the state's schools but less than 8 percent of its racially diverse schools.
           where "racially diverse" is defined as having a student body composed of at least 25
           percent white students and less than 70 percent of students from any one racial or ethnic
          group. The number of racially diverse schools in these cities fell from 58 in 2008-09 to
          47 in 2019-20. The three big cities account for more than half of all intensely segregated
          non-white schools in the state, and 44 percent of the schools in those cities are intensely
          segregated. The study also found that non-White students are highly disproportionately
          concentrated in schools that fall in the lowest levels of the state's school accountability
          rating system. Low ratings lead to disruptive interventions by state and district officials
          and sometimes school closures.

      13. Without federal efforts to discourage racial and ethnic discrimination in the suburbs,
          segregation and the concentration of non-white students in cities will only get worse.

      14. In March 2013, the Boston School Committee approved the Home-Based Assignment
          Plan with the stated goal of providing greater access to quality schools closer to home.
          This decision recognized that, other things being equal, parents generally want and need
          their children to attend schools as close to home as possible. The proponents of the plan
          asserted that, despite de facto housing segregation in Boston, the plan would not make
          low-income children of color go to schools with low ratings. Five years later, a study
          commissioned by the School Committee found that the goal was not met.2 The new
         assignment system increased racial segregation, although not by much. The study also
         found that students from White, wealthy neighborhoods had far greater access to top-
         rated schools while low-income, non-White students often had to accept placement in
         low-rated schools.

     15. CPS published a study in 2013 that analyzed the demographics of schools that were
         closed between 2003 and 2012.96 percent of the students in closed schools were non-
         white, compared with 87 percent in the district as a whole. Many of these schools were in
         neighborhoods of color.

     16. Uniquely among other civil rights mechanisms, disparate impact litigation allows victims
         to challenge the covert discriminatory practices —ranging from landlords requiring
         prospective tenants to pay broker's fees to lenders offering higher-priced housing loans to
         applicants of color than their White counterparts —that hamper housing choice and
         perpetuate or reinforce segregation.




I Schneider, J., Piazza, P., Carey, A.J., and White, R.S. (2020), School integration in Alassachusetts: Racial
diversity and state accountability. Beyond Test Scores Project and Center for Education and Civil Rights.
2 O'Brien, D. et al. (2018). An evaluation of equity in the Boston Public Schools' home-based assignment policy.
Boston Area Research Initiative.


                                                         3



                                                                               Scanned with CamScanner
   Case 3:20-cv-11765-MGM Document 12-8 Filed 10/06/20 Page 4 of 5




 17. Weakening enforcement mechanisms for combating housing segregation,
                                                                                 especially and
     including disparate impact theory, will make it harder to integrate public schools and
     districts in Massachusetts and across the country.

18. Similarly, if housing discrimination is permitted to go unchecked and unchallenged,
    poverty will become even more concentrated in the urban school districts that
    overwhelmingly educate children of color and immigrant children.

19.1n Massachusetts, the Commonwealth determines a base level of per-student funding for
   each district, as well as how much the district should be able to raise through local taxes.
   The Commonwealth then, in theory, makes up any gap in funding, creating what is
   known as a "foundation budget." However, cities and towns are free to make additional
   local contributions beyond that required by the state law. As a result, wealthy,
   predominantly White districts like Wellesley and Newton spend thousands more per
   pupil than low-income, majority-minority districts like Lowell and Chelsea, leading to
   vastly different educational experiences and outcomes.

20. Our 2013 study found that Whiter, wealthier suburbs spent far above the minimum state
    standard per student, while low-income cities with mostly children of color struggled to
    just make that minimum. The minimum standard was based on 1993 school spending, but
    costs, especially for health care and special education, have risen greatly since then. High
    spending in these areas is required by regulations and contracts, so low-spending districts
    had to cut elsewhere. They did so by hiring fewer teachers for students without
    disabilities than the state model called for, leading to larger classes and less personal
    attention for these children. To that end, CPS was one of the leading organizations in the
    campaign to update the state formula and provide more funds for low-income cities.

21 This funding gap was created by the enormous disparities in wealth per student between
   most low-income cities and suburbs. The Final Rule will likely lead to even greater
   socio-economic and race segregation and a larger imbalance in the tax base for cities
                                                                               will receive
   compared to the suburbs, which means students who need the most funding
   the least.
                                                             challenges to housing policies that
22. By raising the bar for victims to bring disparate impact
                                                                   out of wealthy,
    keep people of color, immigrants, and other protected classes
                                                                    its members, and its client
    predominantly White neighborhoods, HUD is depriving CPS,
    communities of a much -needed tool for deconcentrating poverty.




                                             4


                                                                Scanned with CamScanner
      Case 3:20-cv-11765-MGM Document 12-8 Filed 10/06/20 Page 5 of 5




I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my information and belief.
             ldr/A
DATED this        day of September 2020, at gtook Line, Massachusetts.



                                                                                    Lisa Guisbond
                                                                       (J       Executive Director
                                                                       Citizens for Public Schools




                                                 5




                                                                  Scanned with CamScanner
